Ellison, J.
The defendants were tried and convicted before the police judge of the city of Stanberry for-gambling. They appealed to the circuit court of Gentry county, where the case was, on their motion, dismissed, and the city brings the case here.
The case was instituted without warrant on the verbal complaint of the marshal under the provisions of section 1635, Revised Statutes, 1889. In this respect the case is substantially like that in City of Salisbury v. Patterson, 24 Mo. App. 169, and we must affirm the-judgment discharging defendants unless restrained by the following consideration urged by counsel of the.city.
*59II. In the circuit court the city filed an amehded transcript, made out and made up by the police justice after the cause reached the circuit court on the original transcript. The original transcript correctly recited and had correctly transcribed therein all the docket entries-of the city justice. Our conclusion on this point is that the police justice could not legalize his otherwise illegal acts by adding or inserting matter into his docket,, making a legal standing for the city, after the cause left him by appeal. If he had sent up an incorrect transcript of his docket he could well have made it correct by an amended or supplemental transcript, but that is not what was attempted here.
Plaintiff, urged that this ,is only a quasi criminal proceeding (44 Mo. App. 125), and that section 6347, Revised Statutes, 1889, concerning amendments on appeals in civil cases from a justice of the peace should be held to authorize what he sought to do in this case. We think not. Such section has no application to a case of this kind in a proceeding before municipal courts unless provision is made therefor. The judgment is affirmed.
All concur.